     Case 1:19-cv-01065-DAD-BAM Document 21 Filed 06/14/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HENDRIX M. MONTECASTRO,                           No. 1:19-cv-01065-NONE-BAM (PC)
12                          Plaintiff,
                                                        ORDER ADOPTING FINDINGS AND
13            v.                                        RECOMMENDATIONS IN PART
14    NEWSOME, et al.,                                  (Doc. No. 19)
15                          Defendants.
16

17           Plaintiff Hendrix M. Montecastro is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 25, 2021, the assigned magistrate judge screened the complaint and issued

21   findings and recommendations, recommending that the federal claims in this action be dismissed,

22   with prejudice, due to plaintiff’s failure to state a cognizable claim upon which relief may be

23   granted, and that the court decline to exercise supplemental jurisdiction over plaintiff’s asserted

24   state law claims. (Doc. No. 19.) Those findings and recommendations were served on plaintiff

25   and contained notice that any objections thereto were to be filed within fourteen (14) days after

26   service. (Id. at 9.)

27           Plaintiff filed objections on April 22, 2021. (Doc. No. 20.) Plaintiff contends his

28   objections, although untimely, should be reviewed because the COVID-19 pandemic has limited
                                                        1
     Case 1:19-cv-01065-DAD-BAM Document 21 Filed 06/14/21 Page 2 of 3


 1   his library access. The court construes plaintiff’s untimely objections as a motion for leave to file

 2   untimely objections and grants the motion.

 3          Plaintiff objects on the grounds that under Sandin v. Conner, 515 U.S. 472 (1995), he is

 4   paid unconstitutionally low wages for his labor in prison. (Doc. No. 20 at 2–4.) Specifically, he

 5   argues that California has created a property interest by establishing wages for prison labor, and

 6   the wages set are so low as to violate his due process rights. The court agrees with the magistrate

 7   judge that plaintiff failed to state a claim under the Due Process Clause.

 8          As noted in the pending findings and recommendations, prisoners have no constitutional

 9   right to be paid for their labor. Serra v. Lappin, 600 F.3d 1191, 1196 (9th Cir. 2010) (“The

10   Constitution does not provide prisoners any substantive entitlement to compensation for their

11   labor.”). Thus, there is no right under the Due Process Clause to be paid a fair wage for prison

12   labor. Id. (holding that prisoners’ due process rights are not violated by unfair wages “because

13   prisoners do not have a legal entitlement to payment for their work, and the Due Process Clause

14   protects only against deprivation of existing interests in life, liberty, or property”). As stated in

15   the pending findings and recommendations, “[i]f an inmate has no constitutionally protected

16   interest in maintaining a particular job assignment, then, a fortiori, he has no constitutionally

17   protected interest in any benefit that may stem from maintaining a particular job assignment.”

18   (Doc. No. 19 at 5.)

19          It is true that states electing to pay prisoners can, in some instances, create a property

20   interest in that pay. See Serra, 600 F.3d at 1196 (“Nor do Plaintiffs claim that they were paid less
21   than the applicable regulations require. If, without due process, they were deprived of pay to

22   which they were entitled under the regulations, Plaintiffs might have a colorable claim.” (footnote

23   omitted)); Ward v. Ryan, 623 F.3d 807, 811 (9th Cir. 2010) (“[S]tatutes granting inmates a

24   protected property interest in their wages may also limit and define the contours of such

25   interest.”). However, here, plaintiff alleges state law or regulations set the minimum wage at

26   between eight and 37 cents per hour and that when he worked, he was paid 32 cents per hour.
27   (Doc. No. 1 at 2, 15.) Thus, as in Serra, plaintiff fails to state a claim because he does not allege

28   that he was paid less than what the applicable regulations require. See 600 F.3d at 1196.
                                                         2
     Case 1:19-cv-01065-DAD-BAM Document 21 Filed 06/14/21 Page 3 of 3


 1           Plaintiff’s objections concerning parolees is unavailing for the reasons set forth in the

 2   findings and recommendations. Plaintiff is not a parolee.

 3           Plaintiff also seeks further leave to amend. (Doc. No. 20 at 4.) The pending findings and

 4   recommendations recommended that plaintiff be denied further leave to amend, reasoning that

 5   any amendment would be futile under the circumstances. (Doc. No. 19 at 8–9.) Denying leave to

 6   amend to a pro se litigant after a first complaint is proper only if “it is absolutely clear that the

 7   deficiencies of the complaint could not be cured by amendment.” Cato v. United States, 70 F.3d

 8   1103, 1106 (9th Cir. 1995). Here, plaintiff alleges he was paid $0.32 per hour, which is within

 9   the prescribed range of pay for prisoners. (Doc. No. 1 at 2, 15.) Thus, the court concludes that

10   granting further leave to amend would be futile here.

11           Accordingly,

12       1. The findings and recommendations issued on March 25, 2021 (Doc. No. 19) are adopted

13           in part;

14       2. The federal claims in this action are dismissed, with prejudice, due to plaintiff’s failure to

15           state a claim upon which relief may be granted;

16       3. The exercise of supplemental jurisdiction over plaintiff’s state law claims is declined, and

17           the state law claims are dismissed, without prejudice, for lack of subject-matter

18           jurisdiction; and

19       4. The Clerk of the Court is directed to assign a district judge for the purpose of closing this

20           case and to close this case.
21   IT IS SO ORDERED.
22
         Dated:     June 11, 2021
23                                                        UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                          3
